Case 1:19-cr-10195-WGY Document 56-8 Filed 06/22/20 Page 1 of 6

EXHIBIT F
Case 1:19-cr-10195-WGY Document 56-8 Filed 06/22/20 Page 2 of 6

US. Department of Justice

Andrew FE. Letting
d States Atarney
Dist fer of Massaciniseus

r

    

 

Yuin Reception: (677) 748-3 100 John dosent Moakiee Catted States Caurtinnise
? Courthouse Way
State 9205
Boston, Massachusens U2210

 

January 10.

VIA HAND DELIVERY

 

   

Wiliam Fick. &
nk & Marx LLP

24 Federal Street, Fourth Floor

Basion. MA 02 110

Re: United States v. Haovang Hu. etal.
Criminal Case No, 19-TO19S-WOY

  

Dear Aniorney Fick:

 

 

Snelosed. please find one disc containing documents labeled bates DOJ-YL 2383 to
DOP-VU-3425 and a hard-drive labeled bates DOJ-YU-3426. The passwords to access these
materials will be sent via email.

  

     

2019. Atthe

 

Hscoverv letter dated December

Additionally. this
outset. the government notes that iLobje
exceed the scoy yrernment'’s discovery obligations. As you are aware
government's d bligations are liniited to discovery mandated by Fed. R.Crim.P. 16. the
Local Rules, Brady. € thely progeny, and the Jencks Act. ‘The Government heres

letter responds to your
rts to those aspects of the defendant s Foquests that

   
 
 
 

 

» Ue

  

 

The Government declines to respond to this request and notes that motions for bills of
particulars must be Gled within j4 days mment under Fed. R. PL 7. The
ther believes that the indictment and the discovery produced to date (including the

     

after arr

 

  
 
 

vernment fu
1 Guardian lous. search warrant affidavits.

  

 
   

and reports of Analog Devices. Inc. (7

     

| the necessary

the trade secrets stolen by Yu provide:
raed In Counts 1-12.
Case 1:19-cr-10195-WGY

 

 

‘The
government S ¢ ‘

 

The government ob

    

 

   
 

a very obligations,
diseovery mandated by Fed R. Crim?
Jencks Agi. Your request seeks inform

waving t bjection, SA Benjamin

 

SY
i ie
through DOI-YU-341 73: SA Hickok |

  

     
 
 
 

ts to this reque
AS VOU are aware, os BOVETTHY wen

Hickok used a Depar
lem to request that a “commnaits classi ,
ickok only submitted the gpecifications sheet (produc ed herewith as bates DOI-YU-3414

Document 56-8 Filed 06/22/20 Page 3 of 6

request ta the extent if exceeds the seope of the

julrements otf Ped. R. Crim. P. 16cay() ach). As vou
ga ations are limhed to discovery mandated by Fed. R,
_thelr progeny. and the fencks Act. Without waiving
e order, to the extent they have not already been produced.
enforcement or ADI reports regarding any testing and
iles seized from Yu or Tricon.

 

 

 

   

st as exceeding the scope of the government s

S s discos er
_ Brady, Giglioabeir progeny. and the
Without

€ management

 

obligations are limited to

 
 
 
 
 
 

 

ne Local Rule

mation beyond the

 

   

sification be comple @

 

rad no communications with any licensing officer Gor did

the prosecutors or any investigators): SA Hickok requested i that the manufacturer not be

  

comacted: and the ©
or distributed to anvone outs

 

R

 

 

NO respol

 

zavernment objects to this
discovery obli

discovery mai

 
 

 

ye diselosure of Jenc

ance with the Jencks Act. unle
this a

 

calls ft

  
  

acecar
materials, Without waiving
point presentation prepared bs ADI

Lt

HMCO904A, See documents bates labeled DOJ- 2845 through DOJ-YU

comparison of other P aris recovered [r
government has alre adv produced law

testing.

s the pre

tions. AS Vou are awa
ued by Fed, R. Crim. PL 16. Bade. Gigh
Your request seeks information beyond the scope of those authoritie
materials. the government will provide such materials i

 

eled as DOJ-Y1-G0005) was not published

yseculion team.

sive documents exist.

re que: at as exceeding the scope of the governn nent’s
re. the government’s discovery obligations are limited to

6 _ their progeny. and the Jencks Act.
To the extent this request

    

 

s the government agrees to early disclosure of Jencks

  
  
 
  

ction. produced he rewit hare an ADI report a and a powe

 

arding ts esting and comparison of the PMS
$73. ADYs
om Tricor wafers are also produced, As you note

enforeement reports and photographs documenting

  

   
Case 1:19-cr-10195-WGY Document 56-8 Filed 06/22/20 Page 4 of 6

 

‘The government objects to this request as exceeding the scape of the government's
discovery obligations. As you are aware . the government's discovery obligations are limited to
discovery mandated by Fed. R. Crim. P. 16. Brady. Gighe, their progeny. and the Jencks Act.
Your request seeks information beyond d the scope of those authorities. Tt is further exempted
om disclosure under Ped. R. Crim. P. 16(ay(7). Without w aiving this objection, the government
has produced the ADI report refereneed in DOJ “y U-G00047-48. a letter from ADIs counsel
answering follow-up questions pertaining to the ADL report. and all Jaw enforcement reports thar
reference that report.

     

   

 

 

 

ment objects to this requesi as exceeding the scape of the e governmen Us
‘ ss

   

; Ag you are aware, the government's discovery ¢ obligations are limited to
mandated - Ped. R. Crim. P. 16. Brady, Giglio, their progeny.

Your request seek mation bevond t of those authorities. [tis further

  

ithe Jencks Act.

    
   
 

from disclosure under ed. R. Crim. P. 16¢a) ne government further notes that any reports

}
|
containing any information required to be pro tuced. have already been provided.

dogs

 

All responsive materials have already bee vproduced,

 

      

The government objects to this request as exceeding th scope of the governinent
discovery obligations. # AS you é re asvare, the gor scovery obligations are limited to

 

  
 
 
  

  

 

discavery mandated by Fed. R. Crim. P. 16, Brel ef Jencks Act.
Your request seek s information f bevond the scope of thase authorities. emptied
from disclosure under Fed. R. Crim. P, 16032). Without waiving this objection. the government

notes thet repor

 

and documents concerning Yu's shipments io China have alee iy been
ced, Additionally. reports concerning shipments 10. and advertisements in. Chit
ed herewith. The government has also
piconductors that are responsive

3002 through DOI-YU-3264.

   
 

 

oduced e-mail communications between Yu and
to this request. See documents bates labe led DOJ-YL~

   

 

 

All responsive documents have been or are produced herewith in the ADI reports.

&

{

bes

 

ie

 

All
already been produced.

 

cords in the possession. custody. or contre! of the government have

Lad
Case 1:19-cr-10195-WGY Document 56-8 Filed 06/22/20 Page 5 of 6

 

 

The government objects to this request as exceeding the scope of the ge

ry obligations, As you are aware, the governmes ‘nt's discovery obligations arc
discovery mandat ee by Fed. R. Crim. P. 16. Brady, Gigho, their progeny. and the .
Your request sce vormation n bevend the scape of those au
2 fing. Po 6fa2). With pt

 

discave

     

encks Act.
orities. [iis further exempted from
u

1
his objection, th © GOVETNMEN MOLES

 

 
    

disclosure under I
that it has produced r
labeled DOI-YU-06

 

 

immarizing t
0017 74-175 and DOJ-YU-28

   

 

calls for disclasure of F lene ksi materials,
with the Jenck varhs

Without waiving this obiecton, pres ru ced herewit h- -subject to the Protective Order > all letters
and reports of ADI! or its counsel tha t the saver has in jig possession, custody. or control.
See documents bates labeled DOL-YU-2738 through DOJ-Y1)-2808.

     

+
iv disclosure of he neks ma ials,

   

Aet. unless the gov ernment z

   

 

   

 

   
 

‘The vovernment objects to these requests as thes exceed the scope of Fed. &.

and the Local Rules. The government therefore declines to comp Hy with these reques
7
!

Ce

s + United Siates v. Armstrong. 37 U.S. 486. 463 (1996). ae
| ‘ endanis 10 ¢ amine Government documents materia to the
of their defense ag Government's case in chief. but not to the p
proseculion vlainye . symMare Rule 16 specifically exempis from discovery "reports.

men poranda. or other internal § sovernment documents made by t the at y for the government or
- ae y qth

the investigadon or prosecution of the case.” Fed. R. Crim, P

    

upreme Court nas held u
L6fajC) CC) authorives dete

    

 

 

 

Ht objects io this request on te grounds it is overbroad and exceeds the scope
16 and the Local Rules Without wai ving | this obje econ, | the ane

confirms that co warrants other than those already pro 2
{sicon, The | goverament has fu rther prod ues “ recone
interview).

   

=
=e
=
=
=
=
a
=
S
o
So
x
2
=
mo
=
G
5
=
wm
g
a
o
6
ou
te
che
rd

ies ta these requests as they exceed the scope of Fed. R. Crim. PL 16

ermment therefore declines to comply with these rec

   

4
Case 1:19-cr-10195-WGY Document 56-8 Filed 06/22/20 Page 6 of 6

 

 

Supreme Court held in (atred Staves ». Armeurone, S17 US. 456. 463 (1996), “Rule
16(aj1)CC) authorizes defendants t6 examine Government documents material to the prep paration
of their defense against the Government's case in chief, bat nor to the presentation of selective-
prosecution claims.” Furthermore, as noted above. Rule 16 specifically exempts from discovery

, memoranda, or other internal go yernment documents > made by the avlerney for the
ther government agents with the investigation or prosecution of the case.” Fed.
2). Without waiving this objection. the government notes that the Inv estseation
of Yu and Tricon was opened in December 2017, almost one year before the China lnitiatty

 

       

 

 
   
 

 

 

announced.

 

Reque

The government objects
discovery obligauans.

to this request as
we. the govern rs ( sory obligations are

 

the scope of the government's

   

 

 
  
  

   

discovery mandated 16. Brady. €
Your request seeks i the seope af these autho
notes that pole camer: ce Was rot used as the

of the search warrant affidavits,

 

In addition to the discovery that has been previous been produced regarding
conmunicatic hetween Win Semiconductors and Tricon. all documents obtained from Win
Seminconductors is produ uced herewith as DOJ-YU-2049 through DOLY U-3413. Additionally.

of interview reports of Win Semico Heuer employees. These documents are

¢ the production of early Jencks

 

   

   

    

.

  

en rclosed are co }
being produced pursuant to our plea discussions us

    

staitenientis,

  

shusetts

 

 

Enelosares DO!
